Ronorable,R. C. glagle, Jr.
Criminal histrict Attorney
Grayson County
Sherman, Texas

Dear Sir:                     Opinion No., 0-2065-A
                              Re: Registration of motor
                                   vehicles brought into
                                   State by non-residents
                                   for the purpose of sale
                                   or tyade.

              We have had before us for reconsideration our
Opinion No. 0-2065, approved April 1, 1940, .dfrected to
You in reply to your letterof iltarch5, 3.940.~Your let-
-ter of requestread  in part as ~follows:

             “I ::&&I
                    /anx,ionS~'
                            'to have 'you submit ‘~OUI’
        opinion on tirticle 14134, Chapter ~8, Title
        17 of the Penal Code. of .Texas, 192.5,as
        amended by Chapter 77, ,Acta of th8 First
        Called Ge.sSion of the Fortieth Legislature.
        This article ~presents a serious situation
        .to the.Tax Collector of this County. Be-
        ing a'bordeallne county, numberous automo-"
        biles are brought into Grayson County,
        sold, and many times taken again out of
        the state for Pe-Sale. We have an automo-
        bile dealer .t&,thec$?~&&tythat operate@
        agencies in (&J$homa. Whenthis      concern
        makes a:trade for: an .Oklahoma car here in
        Texas and then immediately removes the car
        out of this St6’te for m-sale    in Oklahoma,
        must the car in question be registered in,
        Texas? On the other hand, if an Oklahoma car
        is bought in Texas, is the endorsed Certlfi-
        cate of Title from Oklahoma, alone, sufficient
        evidence of sale and transfer of ownership?
        If the T 3QrSed
                   :',., certificate is sufficient,
        may the ax Collector legally acknowledge
                                                                     .   .




Honorable R. C. Slagle, Jr., page   2 0-2065~


         change of ownership by registering automo-
         bile in buyer's name without the prescribed
         bill of sale properly executed.5

              Your request presents two questions:

               First,  whether or not Texas registration of a car
is necess.ary 5heiB p,.Texas automobile dealer who also operates
 agencies in Ohahoma makes a trade for an bklshoma car in
 this State, and immediately thereafter removes the car to
 Oklahoma for the purpose of re-sale. We assume that the car
 in question will be brought into Texas by its non-resident
 owner a

              Second, whether or not an endorsed Oklahoma Certi-
 ficate of Title is alone sufficient evidence of sale and
 transfer of ownership in order that a county tax collector
 may legally acknowledge such change for the purpose of Texas
 registration of the automobile in the buyer's name withbut
 the necessity of a properly executed bill of sale.

               Article 667sa-2, Vernon's Annotated ~dvil Statutes,
 provides for the registration of each motor vehicle used or
 to be ussd upon the public highways of this State. Applica-
 tion for registration is to be made to the County Tax Col-
 lector of the County.in which the applicant resides. To this
 requirement of r#$$5tration are appended certainexdeptions.
.One such exemption-from registration is that owners of certain
 farm tractors, farm trailers, farmsemi-trailers,    and imple-
 ments of husbandry, operated or moved temtiorarily upon .the
 highways are not required to register such vehicles.    Another
 exemptionfrom   registration m,ay'be found in Article 827b,
Vernon's Annotated Renal Code, which contains provisions with
 respect to the registration of motor vehicles owned by non-
 residents and operated upon the highways of this State. Sec-
 tion 5 of this Article~oontains this significant sentence:

               "And provided, further, that any non-
        resident owner of a privately owned motcr
        vehicle may be permitted to make an occasional
         tr~ip into this State with suoh vehicle under
         the privileges of this Act without obtaiging
         such temporary registration certificate.

              An "occasional trip' is defined in Section 1 of
 Article 827b to mesn "not to exceed five trips into this
     Honorable   R. C. “lagle,     Jr.,   page.3   0-   206.5~


     state during py calender          month, nor to’ exceed five days’ on
     any one trip.        In other words, regardless          of purpose,    a
     non-resident      of this State may make an “occasional           trip”
     into this State in hismotor           vehicle    without obtaining      Tex-
     as registration      of such vehicle,        Re .m~y..,lawfully bring his
     car into the, State for the purpodd af ‘S’alS while on an aoc-
     casianal trip,!’ without       the necessity-of      registgring    it in
     thisstate.        yee &merican Lloyds of Dallas v. crengo (CCA,
     19261,282.5. W. 9.57 writ tiefused.              ae call to your atten-
     tion,   however,    that gectioli   15 .df Article    82j’b, Penal Code,
     requires     that there be displayed        at all times upon such
     automobile      the re@stratlon      number plates      assigned  to such
     vehicle    for the current      year by the St&te of the owner’s
..   residence.

                    A decidedly   different  question    is presented  when
     the new dealer-owner     of the automobilb,    a resident   of Texas,
     drives the car over the highways of the State after          the sale
     to him for the purpose of re,-sale .fn the 8tBte of Oklahoma.

                    In Opinion No. ,O-‘891 this department held that                when
     a motor vehicle   la upon the public     highways for any purpose
     or any length of time, unless      there be.an express  exemption
     it muat be registered    as required    by law.

                   We have found no exeplptlons  applicable to a re~sident
     automobile  dealer or his agents driving   a used automobile into
     another State for the purppss of re-sale.

                    In further   answer to your first      question,     it ‘is our
     opinion  and you are advised that when unbar the facts             described
     in your letter   the new dealer-owner       of the used automobile
     decides  to drive it to Oklahoma over the highways of this State
     for the purpose of re-sale      t,,he au omobile must be re istered          in
     this State.    Article   667Sa-l-15,    t ernonts Annotated     f 1~5.1 gtatu-
     tes; Article   807b, Penal Code.

                      Your second question      is oonoerned with what muniment
     of title    will be sufficient     to wldenue     snle ‘and transfer        of
     ownership;     and whether an endorsed Oklahoma Certificate              of
     Title    would alone be sufficient      without    a properly      executed
     bill   of sale.     In this  connection   you,  call    our   attention     to
     Articles    1434 and 1435 of the Penal Code, vinich have required
     the execution     of a bill    of sale by the transferor         tc the trans-
     feree when the latter       makes application      for registration        in
     Texas.
                                                                                          .   -




Honorable     R. C. Slagle,      Jr.,   Page 4 o-2065-~



                 In Opinion No. O-1491, this department held that
 the Certificate    of Tit.16 Act, Article    1436-1, Vernon’s
 Annotated Penal Code, supercedes      Articles     1434 and 1435 of
 Vernon’s   Annotated Penal Code, lnrsmch        as the Certificate
.of Title   Act covers   the same general    subject   matter.    Con-
 sequently,    we must lbok to the Certificate       of Title  Act
 and other pertinent     statutes.

                   Section   60 of the Certificate  of Title             Act, Ar-
ticle  1436-1,      Vernon’s   Annotated Penal Code, reads              as fol-
lows :

                   “The’ movieions       of this Act sha’ll
            awlv     to motor vehicles      not reauired      ‘to be
                   tered OF licensed                the laws
            thUsState       then effective,     not to motor
            vehicles     owner or opqrated by the Federal
            Government or any of its agencies,              the State
            of Texas, or any municipal          government unless
            such motor vtihlple- 1s sold to a person re-
            quired under this Act to procure             a certlfi-
            cate of title,       in which even the provisions
            hereof     shall be fully     operative     as to such
            motor vehicle,      ” (Underscoring        ours)
                 Ia the wed motor vehiole     in question   when being
 sold to the Texas dealer      “required to be registered     or licensed?”
 We have determined     in answer to your firat    question   that it is
 not so require&     to be nlloenaed or reglatersd.”       As a result
 the literal     lan ua&e of Seotion   60 oi the CsrtWoate      of Title
 Hot la 8atirfle iI Inmolar 88 ths #ale or trade by’the        Oklahoma
 resident    to the ‘hxrr dealer lb oonoernsd; that la, the vshiolo
 iu not required     to br rrglrterrd   or llomsed    In this State and
 the Certifloate     of Title  Aot in 4&B,,:Wbl&~%g: has no application
 to this tranaaq$ion.

                   Other 8sotloncr of the CIrtlfioate              of Title   Aot bear
 out this oonolurlon,          Section      27 haa   no    applioatlon.      This  aeo-
 tion 1s direoted        on1   to automobilor.kqulred               to be registered
 or liosns’ed      in this &a,       ‘I and the prohibition           la only againat
 the “oyner” aa that term is defined                 n tho ‘Oortifioate       of Tltlo
 Aot.     ICa bslievo    the Certifloote        of i! itle   Aot’r definition      of
 an “importer,”       nrmely,    ‘
                                 Iany    person   rxoept     a  manufacturer,     who
 brings    any wed motor vehftole into this State for the purpose
 of sale within this &ate              is more nearly        applicable     to the non-
 resident     In question,
Honorable   R. C. hlagle,      Jr.,     Page 5 0-2065-A



            For similar   and other           reasons     Sections    28,   29,    33,
51 and 52 will not apply.

              However we believe   Article     667.5a-3,   Vernon’s  Anno-
tated Civil   Statutes, is applicable      and expressly     covers
your second   question.   This Article     provides     in part as fol-
lows :
                “4t 4t Q.    It is expressly       provided    that the
        owner OF a vehicle          previously     registered      in any
        State for the preceding             or curent year may, in
        lieu of filing         an application       as thereinbefore
        directed,      present     the license      receipt   and trans-
        fer receipts,        If any, issued for the registra-
        tion or ‘transfer        of the vehicle        for the preceding
        calendar      year,    and said receipt        or receipts     shall
        be accepted       by the County Tax Collector            as an ap-
        plication      for the renewal of the registration               of
        the vehicle,        provided     said receipt      or receipts     shall
        be accepted       by the County Tax Collector            as an ap-
        plication      for the renewal of the registration               of
        the vehicle,        provided     said receipts      show that
        the applicant        is the rlghtfuly        owner thereof.
        Provided,      however,      that shou,ld an owner or a
        claimed owner of A motor vehlole                 or automobile
        offer     to register      same, but has lost        or misplaced
        the registration          receipt     or transfer,    then upon
        his Surnlehlng         satlafactory      evidence    to the TPX
        Collector      by affidavit       or otheo?wSaa,, that he 1s
         the real owner of same, then shall it become the
        duty of the Tax Colloctor~             to date each registration
        rooslpt      Ineuod for the vehicle           the same date that
         application      Is made for regietrat&on           of such ve-
        hicle.      W4b 3k.”

                Your seaand question   is therefore      anawered In aocord-
anco with Article      6675a-3 to the offoot    that the new dea;ler-
owner of the used autbmoblle       in queatlon    should present     to the
County !f!w Go~eotor      upon making rpplioatian      for Texas regiatra-
tion of the same and IlOonse       and tranaSar rscaipta      from the
foreign    State oevering    the automabile   in question,    together
with any ether evldenccr (ruah aa the endorsed Certificate             of
Title   from tha foreip      @ato) aufflciant     to satf,sSy the Tax
Collector     of lagal own@rahip of the automobile,

              You are further    advised         that     under thq aircumstsncos
described  in your letter    presentctlcn           ta    thQ Iax kollectOr
of a properly   crxeauted bill   OS aale         for     the automobil-a in @es-
tian will not be neodsaary      pravldad         the     foreign license    and
                                                                  .   .   .




Honorable   R. C. Slagle,   Jr.,   page    6 0-2065~


transfer  receipts and such other evidence   the appl ic ant
may produce show him to be the rightful    owner of the auto-
mobile.
                                           Yours   very   truly

                                    ATTORNEYGENDRALOF TEXAS

                                    :
                                   qr '~       James D. Smullen
                                                      Assistant
JDS:RS--pam

APPROVEDFEB 3, 1941
CIROVERSELLERS
FIRST ASSISTANT
ATTORNEYCIENERAL

APPROVEDOPINION
BY BWB, CHAIRMAN